The opinion of the Court was by
Shepley J.
It is provided by Statute, 1835, e. 165, § 6, that in actions founded in contract, the defendant may consent in writing to be defaulted, and that judgment shall be rendered against him for a sum by him specified in said writing; and that the same shall be entered on record.
After the record has been made as provided, under the direction of the court, it is the best evidence of the fact; and evidence to contradict the record may properly be excluded.
In this case evidence was received apparently without objection, that no offer was made by the defendant in writing. And the entry on the docket does not appear to have been made from any other authority than a verbal request from the attorney to the clerk. This court has decided to disregard all agreements not reduced to writing; and the effect of the record having been destroyed, this offer can only be regarded as of that character. Exceptions sustained.